FILED
                            NOT FOR PUBLICATION                             JAN 24 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 13-50112

               Plaintiff - Appellee,             D.C. No. 2:94-cr-00628-CBM

  v.
                                                 MEMORANDUM*
ANTHONY HENRY, a.k.a. Chris Gadlin,
a.k.a. Rickie Grant, a.k.a. Hippo,

               Defendant - Appellant.


                    Appeal from the United States District Court
                        for the Central District of California
                   Consuelo B. Marshall, District Judge, Presiding

                            Submitted January 21, 2014**

Before:        CANBY, SILVERMAN, and PAEZ, Circuit Judges.

       Anthony Henry appeals from the district court’s order denying his motion

for a sentence reduction under 18 U.S.C. § 3582(c)(2). We have jurisdiction under

28 U.S.C. § 1291. We review de novo whether a district court has authority to


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
modify a sentence under section 3582, see United States v. Wesson, 583 F.3d 728,

730 (9th Cir. 2009), and we affirm.

      Henry contends that he is eligible for a sentence reduction under

Amendment 750, which amended the drug quantity table in U.S.S.G. § 2D1.1 for

offenses involving crack cocaine. However, Henry was sentenced as a career

offender pursuant to U.S.S.G. § 4B1.1. Therefore, his sentence was not based on a

Guidelines range that has been lowered, and the district court lacked authority to

modify his sentence. See 18 U.S.C. § 3582(c)(2); Wesson, 583 F.3d at 731-32.

      Because Henry cannot satisfy the first prong of section 3582(c)(2), we need

not consider his remaining claims, including his ex post facto challenge to

U.S.S.G. § 1B1.10 and his eligibility for a sentence modification under the second

prong of section 3582(c)(2).

     AFFIRMED.




                                          2                                   13-50112